NO. 07-03-0547-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 13, 2004

                          ______________________________


                           BETTY ANN NEWBY, APPELLANT

                                             V.

        SHERIA EVANS, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE
       ESTATE OF GEORGE RALPH NEWBY, JR., DECEASED; DAN MOSER
       INDIVIDUALLY AND AS TRUSTEE FOR MOSER AND STUBBLEFIELD
              INVESTMENTS; MOSER INVESTMENTS, APPELLEES

                        _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 35,142; HONORABLE JACK YOUNG, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On December 30, 2003, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant Betty Ann Newby. By letter dated January 5, 2004, the clerk

advised appellant that a filing fee had not been received, see TEX . R. APP . P. 5, nor had a

docketing statement been filed. See TEX . R. APP . P. 32.1. The clerk’s letter likewise
advised that no further action would be taken on the appeal by this Court until a filing fee

had been paid and that failure to pay the filing fee may result in dismissal of the appeal.

See TEX . R. APP . P. 42.3.


       The filing fee was not paid. By letter dated January 22, 2004, the clerk advised

counsel for appellant that the filing fee had still not been paid, and that unless the filing fee

was received on or before February 2, 2004, the appeal would be subject to dismissal.


       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP .

P. 42.3.




                                            Phil Johnson
                                            Chief Justice




                                               2